Case 5:18-cv-06164-EJD Document 117 Filed 03/16/21 Page 1 of 2

  

CAND TOOF (Rev, 07/2023}

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

TRANSCRIPT DESIGNATION FORM

For appeais to the Ninth Circuit United States Court of Appeals; do not use for appeals to the Federal Circuit.

   

 

 

 

 

9th Cir. Court of Appeals Case No? 4 | 5365 District Court Case No(s)5:18-cyv-06164-EJD (VKD}
Short Case Title Notice of Appeal Date & District Court Docket No,
In re Google Plus Profile Litigation 02/23/2021 114
Attorney or Pro Se Party Name: Address724 Syracuse Ave Apt oN
Steven Davis University City, MO 63130-3260
Telephone(943) 683-3719 ; Email: stevenxdavis@yahoo.com

 

 

 

INSTRUCTIONS FOR COMPLETING THIS FORM:
For information about designating transcripts for an appeal before the Ninth Circuit Court of Appeais, refer to the Federal Rules of Appellate Procedure,
the Ninth Circuit's Local Rules and the instructions below. If you have further questions, contact the Court Reporter Supervisor in the court division in

which your case was filed (cand.uscouris.gov/courtreportercontact).

1. Designate transcripts. Open and read the Minutes document for each proceeding via the finks on the ECF docket. To designate a particular
proceeding’s transcript as part of the record on appeal, enter in the tabie below: the hearing date, court reporter's name, hearing type and, if
you are designating transcripts in multiple case numbers, the case number for this proceeding. One fine per proceeding/transcript. If you need
more space, complete and attach a secord copy of this form. if you are not designating transcripts, proceed to item #4.

2. Identify transcripts already ordered. REVIEW the ECF docket sheet to determine which, if any, of the transcripts you have designated, are
already e-filed. In the right column of the table, CHECK “yes” and enter the docket number of each designated, e-filed transcript OR “no* for
each designated transcript that needs to be ordered. if all transcripts are e-iled, proceed to item #4.

3. Order transcripts. For any remaining designated transcripts that have not been e-filed, COMPLETE, separately for each court reporter, a CAND
435 Transcript Order (CJA counsel should instead complete CJA 24 forms and submit them to the CJA Unit). E-FILE each CAND 435 Transcript
Order in the U.S. District Court case.

IMPORTANT: Transcripts are not considered “ordered” until you have {1) EITHER e-filed a CAND 435 Transcript Order for each court reporter OR
submitted a CJA 24 form to the CJA Unit for each court reporter AND {2) made payment arrangements. Unless payment is by the U.S. government,
payment arrangements may be deemed made on-the date the court reporter receives your deposit check. Therefore, you should contact the court
reporter immediately upon e-filing your. CAND 435 Transcript Order to make payment arrangements. Please allow at least one week for making
payment arrangements or processing your CJA 24 form to meet your Court of Appeals deadiine for ordering transcripts.

 

 
   

 

lrene Rod riguez Motion 18-cv-06164 A Nest pave Gore or will order it.

14/19/2020 | Irene Rodriguez Motion —18-cv-06164 | Fe have detetod or wi order it

01/07/2021 Irene Rod rig ueZz Motion 18-cv-06 164 5 Nol have 113 or will order it.

CI Yes; Dkt #
{1 No: | have ordered cr will order it.

O Yes; Dkt #
1 No; | have ordered or will order it.

© Yes; Dkt #
No; ! have ordered or will order it.

05/21/2020

 

 

 

 

 

 

 

 

 

 

 

 

ifyou are submitting multiple pages, please complete the blanks at right: Page of __

4, Certify and sign. Check ONE of the following and SIGN at the bottem.

| do not intend to designate any pertion of the transcript and will notify all counsel of this intention.

All designated transcripts are already e-fited in the U.S. District Court case(s) at the docket numbers indicated above.

As retained counsel (or fitigant proceeding in pro per}, | am ordering herewith by e-filing a CAND 435 Transcript Order Form the designated
transcripts indicated above and | guarantee payment to the court reporter of the cost thereof.

As appointed or Government counsel, ! certify that | have 4 submitted a CJA Form 24 or G e-filed a CAND 435 Transcript Order Form and

that payment arrangements have been made or will be made today authorizing preparation of the transcript at the expense of the United

States. | agree to recommend payment for work done prior to cancellation of this order.

By signing below, | certify that! will arder and make payment arrangements today for alf transonp

ao aaa

 
  
  

 
 

 

Si

 
Case 5:18-cv-06164-EJD Document 117 Filed 03/16/21 Page 2 of 2

CERTIFICATE OF SERVICE

 

In re Google Plus Profile Litigation } Case No. 5:18-cv-06164-EJD (VKD)

I hereby certify under penalty of perjury that I sent a true and correct copy of the
foregoing Transcript Designation Form by United States First-Class Mail, postage
paid, on March 10, 2021, to:

John A. Yanchunis David H. Kramer

Morgan & Morgan Wilson Sonsini Goodrich & Rosati
201 North Franklin Street, 7th Floor 650 Page Mill Road

Tampa, FL 33602 Palo Alto, CA 94304

Lead Appointed Class Counsel, Lead Attorney for Defendants.

SKS

Steven Davis

734 Syracuse Ave Apt 2N
University City, MO 63130
Tel: (913) 683-3719

Fax: (913) 273-0100
stevenxdavis@yahoo.com

 

Objector-Appellant, Pro Se

 
